ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Response After Final Action dated 12/01/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious  rectocele device comprising: a rectocele handle … a vaginal piston housing extending from the distal handle end and terminating at a piston housing distal end, a piston through port located at the vaginal piston housing distal end; … the piston within the vaginal piston housing possessing a piston distal end, the piston distal end exposed at the piston through port, the piston inseparable from the vaginal piston housing, the piston and the piston housing cooperatively arranged to accommodates movement of the piston beyond the piston through port; a passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal piston housing; and  at least one exit aperture extending through the vaginal piston housing, the at least one exit aperture in communication with the passageway in combination with all the other features and arrangement of features in claim 1.
As per independent Claim 10,  none of the prior art discloses or renders obvious a rectocele device comprising: a vaginal piston housing possessing a proximal end configured to connect to a distal handle end of a rectocele handle … the vaginal piston housing terminating at a 
As per independent Claim 21, the prior art of record fails to disclose or render obvious a rectocele device comprising: a rectocele handle … a vaginal piston housing attached to the distal handle end and terminating at a piston housing distal end, a piston through port located at the vaginal piston housing distal end; …. the piston within the vaginal piston housing possessing a piston distal end, the piston through port that accommodates movement of the piston beyond the piston through port, the vaginal piston housing and the piston are inseparable components of a vaginal paddle; an uninterrupted unidirectional passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal piston housing; and a balloon essentially covering the vaginal piston housing, the balloon defined by an inside surface, an outside surface, a drip point and a balloon lip, the balloon lip defining an inflation outlet, the inside surface in communication with the passageway in combination with all the other features and arrangement of features in claim 21.

The criticality of the features and combination of features in the allowable or contingently allowable claims which is also supported in at least instant application specification at least [0013] is that a rectocele device having an inflatable balloon and extendable piston armature inside of the balloon as the balloon expands provides added stability when used to push on a rectocele. More specifically, a rectocele handle includes a rectocele paddle, which can extend in length, along with the balloon combination extending from the handle distal end. The rectocele paddle comprised of a piston and piston housing, can increase its length by way of a piston extending in and out of the piston housing. When the rectocele paddle and balloon combination is deployed in a vagina, to push on the rectocele, the balloon is inflated which causes the piston to extend from the piston housing with the balloon inflation. The piston and piston housing paddle provide stability for the inflated balloon.
 Prior art US 20170100278 A1  to Ziv et al. discloses an incontinence device (see at least fig. 12) with an internal pneumatic unit 402 with a piston 414 a pressure valve 420 (shown in FIGS. 13A-13C) connected by a detachable tube 404 to an air pump 406 wherein pumping air through the inlet tube 404 into the pneumatic unit gradually transforms the device 400 from a compressed configuration (shown in FIG. 12A) to the ring-like configuration (shown in FIG. 12B). With respect to internal pneumatic unit 402 of the device 400, air passes from the air pump 406 through the detachable tube 404 and into a filling chamber 410. When the pump is pressed, air is pressurized and lifts the spring valve by compressing the spring thus enters the filling chamber and further flows into the pneumatic unit. The pneumatic unit comprises of a piston 414 connected to the device's lower side and a cylinder 416 connected to the device's upper side. From the pneumatic piston air enters the piston/cylinder space through holes 418 in the upper end of the piston. 
Prior art US 20140261445 A1  to Maaskamp  et al. discloses a recto-cystocele treating device (see at least fig. 7) comprise a handle and a paddle. The device further comprises an expandable sheath located on the paddle that after being inserted in a vagina of the woman and is expanded therein is in contact with at least an upper portion of the vagina. The handle is adapted to be manually manipulated by the woman to translate directional pressure against the posterior fornix and the lower portion of the vagina via the expandable sheath when expanded. The device distal end paddle 204 (see fig. 7) possesses an expandable sheath 702 that essentially expands around the circumference of the paddle 204, which when inserted and expanded in a vagina 106 contacts the rectovaginal wall 102, the bladder vaginal wall 110 and the lateral vaginal walls of the vagina. FIG. 7A illustratively shows that the expandable sheath 702 is in a non-expanded state whereby the inflation bulb 210 is expanded. FIG. 7B illustratively shows the expandable sheath 702 is in an expanded state whereby the inflation bulb 210 is compressed.
However none of the prior art including Ziv and Maaskamp disclose independent claim 1 (specifically in claim 1 “rectocele device comprising: a rectocele handle … a vaginal piston housing extending from the distal handle end and terminating at a piston housing distal end, a piston through port located at the vaginal piston housing distal end; … the piston within the vaginal piston housing possessing a piston distal end, the piston distal end exposed at the piston through port, the piston inseparable from the vaginal piston housing, the piston and the piston housing cooperatively arranged to accommodates movement of the piston beyond the piston through port; a passageway extending through the rectocele handle from the proximal handle end through the distal handle end and into the vaginal piston housing; and  at least one exit aperture extending through the vaginal piston housing, the at least one exit aperture in 
As per dependent claims 2-9 which depend upon independent base claim 1, dependent claims 2-9 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 11-16 which depend upon independent base claim 10, dependent claims 11-16 are allowable due to their direct/indirect dependency on allowable base claim 10. 
As per dependent claims 22-24 which depend upon independent base claim 21, dependent claims 22-24 are allowable due to their direct/indirect dependency on allowable base claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        December 20, 2021